Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 08, 2017

The Court of Appeals hereby passes the following order:

A17A1712. HAROLD A. THOMAS et al. v. LEGACY AT STONEY CREEK
    HOMEOWNERS ASSOCIATION, INC.

       Legacy at Stoney Creek Homeowners Association, Inc. (“Legacy”), filed suit
against Harold A. Thomas and Christy E. Thomas, seeking to recover past-due
assessments. On March 20, 2017, the trial court entered a judgment for the plaintiff
in the amount of $5,664.50. On April 20, 2017, Mr. Thomas filed a notice of appeal.
We lack jurisdiction for two reasons.
       First, the notice of appeal is untimely. A notice of appeal must be filed within
30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721, 721
(482 SE2d 704) (1997). Here, Thomas filed his notice of appeal 31 days after the
trial court’s judgment was entered.
       Second, where a money judgment in an action for damages totals $10,000.00
or less, a party must follow the discretionary appeal procedures to obtain appellate
review. See OCGA § 5-6-35 (a) (6). Thomas’s failure to follow the required
procedure deprives us of jurisdiction to consider his appeal. See Jennings v. Moss,
235 Ga. App. 357, 357 (509 SE2d 655) (1998). For these reasons, this appeal is
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/08/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                        , Clerk.